DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 4, 6, 11, 13 and 17-18 are amended. Claims 18-23 are withdrawn. Claims 1-17 are presently examined.

Applicant’s arguments regarding the objections to the drawings have been fully considered and are persuasive. The objections of 4/14/2021 are overcome.

Applicant’s arguments regarding the objections to the specification have been fully considered and are persuasive. The objections of 4/14/2021 are overcome.

Applicant’s arguments regarding the objections to the claims have been fully considered and are persuasive. The objections of 4/14/2021 are overcome.

Applicant’s arguments regarding the rejections under 35 USC 103 have been fully considered and are persuasive. The rejections of 4/14/2021 are overcome.

Terminal Disclaimer
The terminal disclaimer filed on 7/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Application  has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Interpretation
Regarding claim 17, the claim recites the term of degree “highly activated carbon.” However, the specification provides an objective standard to determine what activated carbon is highly activated. Specifically, activated carbon having a specific surface area of 1300 m2/g or more as measured by the Brunauer, Emmet and Teller method standardized by ISO9277:2010 as well as JISZ8830:2013 [0017]. This standard will therefore be used throughout the instant Office action to interpret the term highly activated carbon.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama (WO 2013/146951, English language equivalent US 9,877,506 relied upon) in view of Siegel (US 2,907,686).

Regarding claim 1, Akiyama discloses a flavor inhaler (column 1, lines 21-24, figure 1, reference numeral 1) having a holder in the form of a paper tube (column 3, lines 39-42, figure 1, reference numeral 3), a flavor source (column 3, lines 27-32, figure 1, reference numeral 2), and a carbon heat source that protrudes from the end of the holder (column 3, lines 48-51, figure 1, reference numeral 3). An ignition end with grooves is formed on the protruding end portion of the fuel source (column 4, lines 37-52, figure 2, reference numeral 12). Akiyama does not explicitly disclose the grooves carrying a flavorant.
Siegel teaches a substitute for tobacco composed of a non toxic fuel composed of activated carbon (column 2, lines 46-71) that is admixed with a flavoring agent in an alcohol base (column 3, lines 17-47) that is released when the carbon is combusted so that it passes into both the mouth and nose of 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the carbon heat source of modified Akiyama with the activated carbon having an absorbed flavoring agent of Siegel. One would have been motivated to do so since Siegel teaches applying flavorant throughout a fuel element.

Regarding claim 2, Akiyama discloses that the carbon heat source has an ignition surface (column 3, lines 11-20, figure 1, reference numeral E), which is considered to meet the claim limitation of a distal end surface. It is evident that the flavoring agent is present in all parts of the carbon fuel including the distal end since Siegel teaches that the flavorings are equally distributed throughout the activated carbon fuel (column 3, lines 17-47).

Regarding claims 3 and 4, Siegel teaches that the flavorant used throughout the activated carbon is vanilla (column 3, lines 7-16), which is considered to meet the claim limitation of the first and second flavorants being the same since only one flavorant is used throughout.

Regarding claim 5, Siegel teaches that multiple flavoring agents can be mixed together (column 3, lines 7-16). It is evident that the both flavorants would be located on both the protruding portion and the ignition surface since Siegel teaches that the flavorings are equally distributed throughout the activated carbon fuel (column 3, lines 17-47).

Regarding claim 6, Akiyama discloses that the protruding fuel portion is annular (figure 7, reference numeral 10). Siegel teaches that multiple flavoring agents can be mixed together (column 3, 

Regarding claim 7, Akiyama discloses that the protruding fuel portion has an outer peripheral surface (figure 3). It is therefore evident that the flavors would be located on the outer peripheral surface since Siegel teaches that the flavorings are equally distributed throughout the activated carbon fuel (column 3, lines 17-47).

Regarding claim 8, Akiyama discloses that the carbon heat source has an ignition surface (column 3, lines 11-20, figure 1, reference numeral E), which is considered to meet the claim limitation of a distal end surface, adjacent to an outer peripheral surface and a cavity for having a coaxial circular column shape (column 3, lines 59-64, figure 3, reference numeral 11A) that communicates with a void in the ignition portion (column 4, lines 28-36). The airflow path goes through grooves (column 5, lines 36-38, figure 3, reference numeral 12A) that connect with the cavity (column 5, lines 26-29), indicating that the cavity is part of the airflow path. It is therefore evident that the flavors would be located on the grooves since Siegel teaches that the flavorings are equally distributed throughout the activated carbon fuel (column 3, lines 17-47).

Regarding claim 9, it is evident that the flavors would be located on the ignition surface since Siegel teaches that the flavorings are equally distributed throughout the activated carbon fuel (column 3, lines 17-47).

Regarding claim 10, Akiyama discloses that the protruding fuel portion has an outer peripheral surface (figure 3). It is therefore evident that the flavors would be located on the outer peripheral surface since Siegel teaches that the flavorings are equally distributed throughout the activated carbon fuel (column 3, lines 17-47).

Regarding claim 11, Siegel teaches that the flavorant used throughout the activated carbon is vanilla (column 3, lines 7-16), which is considered to meet the claim limitation of the first and second flavorants being the same since only one flavorant is used throughout.

Regarding claim 12, Siegel teaches that multiple flavoring agents can be mixed together (column 3, lines 7-16). It is evident that the both flavorants would be located on both the protruding portion and the ignition surface since Siegel teaches that the flavorings are equally distributed throughout the activated carbon fuel (column 3, lines 17-47).

Regarding claim 13, Akiyama discloses that the protruding fuel portion is annular (figure 7, reference numeral 10) Siegel teaches that multiple flavoring agents can be mixed together (column 3, lines 7-16). It is evident that the both flavorants would be located on both the protruding portion and the ignition surface since Siegel teaches that the flavorings are equally distributed throughout the activated carbon fuel (column 3, lines 17-47).

Regarding claim 14, it is evident that the flavorings would extend at all surfaces of the carbon fuel source including the cavity since Siegel teaches that the flavorings are equally distributed throughout the activated carbon fuel (column 3, lines 17-47).

Regarding claim 15, Siegel teaches that the flavorant used throughout the activated carbon is vanilla (column 3, lines 7-16), which is considered to meet the claim limitation of the flavorant and third flavorant being the same since only one flavorant is used throughout.


Regarding claim 16, Siegel teaches that 3 flavorings in a blend can be used to flavor the activated carbon (column 3, lines 7-16). Siegel teaches that multiple flavoring agents can be mixed together (column 3, lines 7-16). It is therefore evident that the both flavorants would be located on both the protruding portion and the ignition surface since Siegel teaches that the flavorings are equally distributed throughout the activated carbon fuel (column 3, lines 17-47).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Akiyama (WO 2013/146951, English language equivalent US 9,877,506 relied upon) in view of Siegel (US 2,907,686) as applied to claim 1 above, and further in view of Fujita (US 2014/0123991).

Regarding claim 17, modified Akiyama teaches all the claim limitations as set forth above. Modified Akiyama does not explicitly teach the activated carbon being highly activated carbon as that term is interpreted above.
Fujita teaches a flavorant carrying activated carbon particle carrying a relatively large amount of flavorant by a relatively short treatment [0007]. The activated carbon particle has a BET specific surface area of 700 m2/g [0010], such as 1700 m2/g in some embodiments [0055], which is considered to meet the limitation highly activated carbon as interpreted above.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the activated carbon of modified Akiyama with the activated .

Response to Arguments
Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that Akiyama and Siegel do not teach a flavorant positioned on the external surface of the protruding portion. However, applicant’s amended claims do not require that any flavorant be positioned on the external surface of the protruding portion, but rather that some portion of the flavorant is released to the ambient environment so that it can be subsequently smelled by the nose of a user. The combination is considered to meet the claim limitations since, as admitted by applicant Siegel teaches that the flavor laden gases form a mist that passes into both the mouth and nose of a user (column 4, lines 38-42) and since Akiyama discloses that the heat source is in direct contact with the ambient air (figure 7).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/R.E.S./               Examiner, Art Unit 1747

/ERIC YAARY/               Examiner, Art Unit 1747